This Office action is in response to the amendment filed 9/15/22.  As requested, the specification and claims 35-36, 38-39 and 54 have been amended, claims 37 and 41 have been cancelled, and claims 78-83 have been added.
Claims 35-36,38-40,42-60 and 78-83 are pending in the instant application.
In response to the amendment, the Objection to the drawings and specification have been withdrawn, and the 112(a) and 112(b) rejection of claim 39 has been withdrawn.
Applicant’s arguments, see pages 19-23 of the remarks filed 9/15/22, with respect to the rejection(s) of claim(s) 102 and/103 rejections of claims 35-36, 38-40 and 42-60 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of view EpiPen 2-Pak® packaging.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/15/22 and 10/26/22 have been received and made of record.   Note the acknowledged PTO-1449 enclosed herewith.

Drawings
The drawings were received on 9/15/22.  These drawings are approved by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 35, 36, 38, 40, 43, 44, 46, 49, 51 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/046769 (“Uzzo”) in view EpiPen S-Pak® packaging (“Mylan”).
As regards claim 35, Uzzo discloses hematostick/hematodart that substantially discloses Applicants’ presently claimed invention.  More specifically, Uzzo discloses a method, comprising: grasping a grip (handle 2) coupled to an applicator pad (mesh 8) with one hand (Uzzo discloses handle 2 is configured for grasping by the operator’s hand, and may be in the form of a handhold grip see page 4, lines 27-28; thus teaching one handed operation), delivering an applicator pad (constituted by delivery component 3 comprising one or more hemostatic mesh 8, see page 13, lines 16-20 and Fig. 2) to a location of a wound on the user’s body (see the Abstract which discloses the applicator is configured to deliver hemostatic agents to an internal or external bleeding wound; further, Uzzo discloses a bleeding or weakened wound or surface of a patient is contacted with a delivery component 3, see page 13, lines 16-18) using a grip (handle 2) coupled to the applicator pad (see Figs. 1 and 2); pressing the applicator pad against the wound by applying a force to the grip using only the one hand (Uzzo discloses the method may comprise maintaining contact and the pressure of the delivery component 3 on the hemostatic agent application target area, see page 15, lines 2-3); allowing a release of medication from the applicator pad to the wound (Uzzo discloses applying manual pressure to the surface or wound, thereby attaching the delivery component to the surface or wound, wherein the delivery component comprises one or more hemostatic meshes or contains one or more hemostatic agents, or both, see page 2, lines 19-21); and maintaining the applicator pad against the wound such that the applicator pad applies pressure against the wound to enhance hemostasis (maintaining contact and the pressure of the delivery component 3 on the hemostatic agent application target area or a sufficient time for hemostasis to begin, as determined by the operator, see page 15, lines 2-4).
Uzzo fails to explicitly recite that four fingers from the one hand are wrapped around a central axis of the grip.  Mylan, in an analogous method of using an applicator to apply medication to a user, teaches that it is known to grasp a grip with one hand such that four fingers from the one hand are wrapped around a central axis of the grip (see page 2, step 2). Because both Uzzo and Mylan teach methods for administering medicine to a user with one hand, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have substituted one method for the other to achieve the predictable result of one handed application of a medicine to a user in order to allow for self-application.  
Uzzo also fails to teach that the force applied by the grip to the applicator pad is perpendicularly-directed relative to the wound and continuing to apply the force to the grip using only the one hand such that the applicator pad applies perpendicularly-directed pressure against the wound to enhance hemostasis. However, Uzzo teaches contacting a bleeding or weakened wound or surface of a patient with the hemostatic agent application; applying manual pressure to the surface or wound, thereby attaching the delivery component to the surface or wound; maintaining the contact and the pressure for a time sufficient for hemostasis to being, see page 2, lines 17-24.  However, while handle (2) is slanted, it would have been obvious to one having ordinary skill in the art to apply pressure via the handle to the wound via force perpendicular to the wound, i.e., applying perpendicular force to the weakened wound or surface in order to ensure the equal application of pressure to the bleeding or weakened wound or surface in order achieve hemostasis over the entire wound surface.
As regards claim 36, modified Uzzo discloses the method of claim 35, further comprising: evaluating whether a hemostasis condition of the wound meets a hemostasis target (Uzzo discloses maintaining the contact and the pressure of the delivery component 3 of the delivery component on the hemostatic agent application target area for a time sufficient for hemostasis to begin, as determined by the operator, see page 15, lines 2-4; thus, the operator evaluates the time the delivery component is placed on the target area until it is determined that hemostasis has begun); and removing, in response to the hemostasis condition meeting the hemostasis target, the applicator pad from the wound (disengaging the delivery component from the target area and removing the delivery component from the patient, see page 15, lines 4-6).
Uzzo further teaches the delivery component (3) is transparent (see page 9, lines 9-15), but fails to explicitly recite visually evaluating.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention, to have the operator visually inspect the application target area through the transparent delivery component before removing the delivery component in order to ensure that hemostasis has begun, i.e., bleeding has stopped.  
As regards claim 38, modified Uzzo discloses the method of claim 35, further comprising releasing the applicator pad from the grip such that the applicator pad remains in contact with the wound (see page 2, lines 23-24 which disclose releasing the delivery component from the handle by engaging the first actuator, thereby leaving the delivery component attached to the wound or surface).
As regards claim 40, modified Uzzo discloses the method of claim 35, wherein allowing the release of medication includes moving a first portion (constituted by second actuator 14) of the grip relative to a second portion of the grip (handle 2) using only the one hand such that liquid contained within a reservoir of the grip flows from the reservoir to the applicator pad (see page 12, lines 11-12, lines 19-21 and page 14, lines 5-11, second actuator 14, upon engagement, releases contents of the delivery component).
As regards claim 43, modified Uzzo discloses the method of claim 35, wherein the applicator pad includes medication that is activated via contact with blood from the wound (see page 10, lines 1-5, which discloses the hemostatic agent is in a pre-active form, and is activated upon contact with target area, for example by contact with water, blood, or other components of the clotting cascade).
As regards claim 44, modified Uzzo discloses the method of claim 40, wherein the liquid in the reservoir is medication (see page 9, lines 16-23, which discloses the hemostatic agent may be in the form of a liquid).
As regards claim 45, modified Uzzo discloses the method of claim 35, wherein allowing the release of medication includes removing a seal from the applicator pad (see page 9, lines 21-26 which discloses that delivery component 3 may be pre-loaded with one or more hemostatic agents covered with a removable seal to be removed prior to use).  Uzzo fails to teach the seal is a film.  Absent a critical teaching and/or a showing of unexpected results derived from constructing the seal from a film, the Office contends that the use of a film is an obvious design choice which does not patentably distinguish Applicants’ invention. 
As regards claim 46, modified Uzzo discloses the method of claim 35, wherein the applicator pad is an applicator pad pre-soaked with the medication, and allowing the release of medication includes allowing medication to flow from the pre-soaked applicator pad (see page 9, lines 19-23, which discloses hemostatic agents suitable for use with the hemostatic agent applicator 1 can be in the form of a gel, liquid, solid, past or powder, and in some embodiments delivery component (3) may be pre-loaded with one or more hemostatic agents).
As regards claim 47, modified Uzzo discloses the except method of claim 46, wherein the applicator pad is pre-soaked with the medication to a saturation within a range of about 25% to about 50% of the saturation point of the applicator pad.
Uzzo fails to disclose the applicator pad is pre-soaked to a saturation within a range of about 25% to about 50% of the saturation point of the applicator pad. The general concept of providing an applicator pad pre-soaked, i.e., saturated with a medicament within a certain range falls within the realm of common knowledge as optimization of a result effective variable.  Also, it has been held that "[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 106 USPQ 233, 235 (COPA 1955). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have optimized the saturation point of the pad with a medicament such that the pad is saturated in the range of about 25% to about 50% in order to provide an effective amount of hemostatic agent in order to achieve hemostasis based upon the size of the wound.
As regards claim 48, modified Uzzo discloses the method of claim 46, except wherein the applicator pad is pre-soaked with the medication to a saturation of about 35% of the saturation point of the applicator pad.  The general concept of providing an applicator pad pre-soaked, i.e., saturated with a medicament within a certain range falls within the realm of common knowledge as optimization of a result effective variable.  Also, it has been held that "[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 106 USPQ 233, 235 (COPA 1955).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have optimized the saturation point of the pad with a medicament such that it has a saturation of about 35% of the saturation point of the pad, depending upon both the type of medication used and the size of the wound in order to achieve hemostasis.
As regards claim 49, modified Uzzo discloses the method of claim 35, wherein the medication includes an antifibrinolytic (note the disclosure of fibrinogen which may be used as a hemostatic agent at page 10, lines 6-14).
Regarding claim 51, modified Uzzo discloses the method of claim 35, wherein the medication includes at least one of an antifibrinolytic, a vasoconstrictor, an antibiotic, an anti-infectant, or a steroid (note the disclosure of fibrinogen which may be used as a hemostatic agent at page 10, lines 6-14).
As regards claim 53, modified Uzzo discloses method of claim 35, wherein maintaining the applicator pad against the wound includes applying a force to the grip using only the one hand since the handle of Uzzo is adapted to receive a hand, i.e., one hand, and not moving the grip laterally relative to the wound since Uzzo is silent as to moving the grip laterally relative to the wound.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzzo in view of Mylan as applied to claim 38 above, and in further view of U.S. Patent Application No. 2021/0038757 (“Ilan et al.”)
As regards claim 39, modified Uzzo discloses the method of claim 38, except wherein the method further comprises: after removing releasing the applicator pad, maintaining pressure against the applicator pad with the one hand such that the applicator pad applies pressure against the wound to enhance hemostasis.
However, Ilan et al. it is disclosure of an analogous method teaches that a common practice is the use of manual compression in which pressure is applied on a wound through a band or hemostatic patch to facilitated the formation of a clot (see para. [0007], i.e., to staunch bleeding).  In light of this teaching, it would have been obvious to one having ordinary skill in the art to apply manual pressure to the hemostatic pad of Uzzo after releasing the pad from the handle in order to facilitate the formation of a clot for the purpose of enhancing hemostasis.

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzzo in view of Mylan as applied to claim 49 above, and in further view of U.S. Patent Application Publication No. 2015/0289861 (“MacPhee et al.”).
As regards claim 50, modified Uzzo discloses the method of claim 49, except wherein the medication includes a vasoconstrictor.  However, as can be seen from Figs. 2a-2c and read from para. [0132], MacPhee et al. discloses a device (7,11,12) for delivering hemostatic material (6) to a wound site.  In some embodiments, the hemostatic material may contain one or more supplements such as vasoconstrictor, such as epinephrine (see para. [0129], lines 1-3 and 15) for the inherent purpose of slowing or blocking blood flow which will assist in hemostasis.
In view of MacPhee et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have provided the hemostat of modified Uzzo with a vasoconstrictor, such as epinephrine, in order to achieve the predictable result of slowing or blocking blood flow which will assist in hemostasis.

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzzo in view of Mylan as applied to claim 35 above, and in further view of  U.S. Patent Application Publication No. 2019/0184052 (hereinafter “IIan”).
As regards claim 52, modified  Uzzo discloses the method of claim 35, except wherein the medication is tranexamic acid (TXA).  However, Ilan in its analogous disclosure of a hemostatic device for treating wounds (see [0001]) teaches that it is known to use tranexamic acid as an antifibrinolytic agent (see para. [(0150]). In view of Ilan, it would have been obvious to one before the effective filing date of the claimed invention to have used tranexamic acid as an antifibrinolytic agent in the device of Uzzo in order to achieve hemostasis at the wound site since it has been known that the selection of a known material based upon its suitability for the intended use is obvious. In re Leshin, 277 F.2d 197, 125 USPO 416 (GCCPA 1960).

Allowable Subject Matter
Claims 54-60 and 78-83 are allowed.
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Uzzo, Hoogenakker et al. and MacPhee et al. fails to teach or suggest the subject matter of claim 42 in combination with the recited elements of the independent claims from which they depend.  
The following is an examiner’s statement of reasons for allowance: Uzzo, Hoogenakker et al. and MacPhee et al. also fail to teach or fairly suggest the steps of “allowing a volume of liquid medication to flow from a reservoir of the grip to the applicator pad to soak the applicator pad with the volume of liquid medication to a saturation within a range of about 25% to about 50% of the saturation point of the applicator pad…to allow blood to be absorbed from the wound into the applicator pad”, as recited in claim 54.
Uzzo, Hoogenakker et al. and MacPhee et al. even further fail to teach or fairly suggest to one alone or in combination, a method comprising the steps of “with one hand, delivering an applicator pad to a location of a wound using a grip coupled to the applicator pad, the grip including a reservoir containing a liquid, the applicator pad including a medication that is activated via contact with the liquid from the reservoir; pressing the applicator pad against the wound by applying a force to the grip using only the one hand; allowing a release of medication from the applicator pad to the wound by moving a first portion of the grip relative to a second portion of the grip using only the one hand such that the liquid contained within the reservoir of the grip flows from the reservoir to the applicator pad to activate the medication”, as recited in claim 78.
Dependent claims which depend from claims 54 and 78 are also allowable by virtue of their dependence on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786